DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “floor processing device” in Claims 1-8, “floor processing element” in Claims 1 and 7, “detection device” in Claim 1, “data processing device” in Claim 1, 2, 4, 5, and 8, “navigation device” in Claim 2, “means of the data communication interface” in Claim 4, and “mopping element” in Claim 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7, 8, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the detection signals".  There is insufficient antecedent basis for this limitation in the claims since detection signals have not been previously claimed.
Claim 1 recites the limitation "the determined surface parameter".  There is insufficient antecedent basis for this limitation in the claims since a determined surface parameter has not been previously claimed.
Claim 1 recites the limitation "the environment
Claim 5 recites the limitation "the floor processing activity ".  There is insufficient antecedent basis for this limitation in the claims since a floor processing activity has not been previously claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hillen et al. US 2014/0166047 A1 (hereafter Hillen et al.).

Regarding Claim 1, Hillen et al. teaches:
 	1. A floor processing device (cleaning appliance 1) comprising: 
a floor processing element (brush 4 and nozzle opening 5) configured for acting on a floor surface (floor 2)(Paragraph [0079]), 
a detection device (device 7 – comprises an electronic camera 8 and lighting element 9) configured for detecting a surface parameter of the floor surface (Figures 6, 7, and Paragraph [0084]), and 
a data processing device (integrated evaluation unit 10) configured for determining the surface parameter based on the detection signals detected by the detection device (Paragraphs [0087] and [0088]), 
wherein the data processing device has a data memory (non-volatile memory, Paragraph [0101]), which stores a recommended use belonging to a surface parameter of the floor surface for using a specific floor processing element (predetermined cleaning parameters are adapted to the detected floor covering, Paragraphs [0087] and [0104]), wherein the data processing device is set up to retrieve the recommended use corresponding to the determined surface parameter from the data memory (Paragraphs [0101]-[0104]) and transmit the recommended use to a user via an interface (mobile terminal, computer, display, Paragraphs [0018] and [0053]-[0056]), wherein the data processing device is further set up to compare a size of at least one first surface area (floor shown in Figures 9 and 10) that has a first surface parameter (soft floor coverings We detected)  with a size of remaining surface areas of the environment (device creates a map of the space as shown in Figures 9 and 10 based on the marked area), which have a surface parameter (laminated surface La detected) that deviates from the first surface parameter (images of laminated surface are different than carpeted allowing them to be differentiated), and retrieve the recommended use from the data memory corresponding to the surface parameter (laminated surface La detected) that corresponds to a largest surface portion from the entirety of the surface areas (as disclosed in Paragraphs [0102]-[0106], see discussion below).  

As shown in Figures 9 and 10, Hillen et al. discloses a cleaning appliance 1 that uses a camera 8 and lighting element 9 to produce images that are processed by an integrated evaluation unit 10 to determine the type of floor surface and therefore type of cleaning operation appropriate for that type of floor surface.  The device then uses the collected information to create a map of the types of floor surfaces present in the cleaning space (Figure 9) and then a map of the type of cleaning operation appropriate for the cleaning space (Figure 10) that is shared via interface with the user.  It would therefore had been obvious to one with ordinary skill in the art at the time of filing that the data processing device is set up as evidenced by its output of the map data to compare a size of carpeted space (We in Figure 9) with the size of the overall remaining map space shown in Figure 9 that also includes a laminated floor space (La in Figure 9).  As shown in Figure 10 and Paragraphs [0102]-[0106], Hillen et al. discloses that the recommend use is retrieved from the non-volatile memory and applied to the different surfaces as appropriate.  Therefore, the recommend use (gentle wet wiping) is performed on the laminated floor space (La) shown in Figures 9 and 10 which happens to correspond to a largest surface portion (relative to tile (Fl), 

Regarding Claim 2, Hillen et al. teaches:
2. The floor processing device according to claim 1, further comprising a navigation device (camera system that faces forward, Paragraph [0040]), which is set up to generate an area map of the environment (Figure 9) of the floor processing device (cleaning appliance 1), wherein the data processing device (integrated evaluation unit 10) is set up to enter the surface parameters of the floor surface into the area map (Figures 9 and 10.  Additionally, the user can manually edit them – Paragraphs [0053]-[0055]).  

Regarding Claim 3, Hillen et al. teaches:
3. The floor processing device according to claim 1, wherein the interface (mobile terminal, computer, display, Paragraphs [0018] and [0053]-[0056]), has a display for showing the recommended use (Figure 10).  

Regarding Claim 4, Hillen et al. teaches:
4. The floor processing device according to claim 1, wherein the interface (mobile terminal, computer, display, Paragraphs [0018] and [0053]-[0056]) has a data communication interface configured for wirelessly communicating with an external terminal, wherein the data processing device is set up to transmit the recommended use to the external terminal by means of the data communication interface or receive information about a processing preference of a user (bidirectional wireless communication disclosed in Paragraph [0018]).  

Regarding Claim 5, Hillen et al. teaches:
5. The floor processing device according to claim 1, wherein the data processing device (integrated evaluation unit 10) is set up to additionally select or vary the recommended use as a function of a processing preference of a user, wherein the processing preference is a processing duration or a processing quality of the floor processing activity (user can review and make corrections if necessary, Paragraphs [0053]-[0055]).  

Regarding Claim 6, Hillen et al. teaches:
6. The floor processing device according to claim 1, wherein the surface parameter of the floor surface is a type of floor surface (laminated floor (La), tile (Fl), carpet (We), and parquet (Pa)).  

Regarding Claim 7, Hillen et al. teaches:
7. The floor processing device according to claim 1, wherein the floor processing element is a cleaning brush (brush 4) or a mopping element (wet wiping element).  

Regarding Claim 8, Hillen et al. teaches:
8. A system comprised of a floor processing device (cleaning appliance 1) according to claim 1 and an external terminal (mobile terminal, computer, display, Paragraphs [0018] and [0053]-[0056]), wherein the floor processing device and the external terminal have corresponding interfaces for wireless data communication with each other (bidirectional wireless communication disclosed in Paragraph [0018]), and wherein the data processing device (integrated evaluation unit 10) of the floor processing device is set up to transmit a recommended use corresponding to a determined surface parameter of the floor surface to the external terminal via the interface (Figures 9 and 10 and Paragraph [0055] and [0102]-[0104]) or to receive information about a processing preference of a user via the interface (Paragraphs [0053]-[0055]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with floor detection capabilities.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.